Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 6-7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2014/0045135).
Beckman teaches with respect to claims 1, 3, 6-7 and 22, a dental hygienic device for a dog, comprising a hollow body 101 having an exterior surface and an interior cavity 104, the hollow body being sized to fit within the mouth of the dog and to be bitten by the dog (see abstract, pars. 3, 15), the hollow body having a plurality of radially discontinuous bounded apertures 105 evenly positioned along the exterior surface of the hollow body (see fig. 1), the apertures having a shape of a slit (par. 16-17, the slit making up the flaps), the apertures extending across the exterior surface transverse to a longitudinal centerline of the hollow body and the apertures being open channels ([0015] ,”cleaning feature openings…designed to accept variably-sized biting teeth” would be open channels) extending through the hollow body from the exterior surface to the interior cavity (see fig. 1); each aperture having dental-hygienically active dimensions allowing a tooth of the dog to penetrate through the aperture (see fig. 2 which shows tooth 201 extending through aperture, such that material surrounding the aperture frictionally engages an outer surface of the tooth of the dog during penetration of the aperture by the tooth, the material surrounding the aperture scraping the outer surface of the tooth during frictional engagement to remove dental plaque, and such that a portion of the tooth of the dog extends within the interior cavity during penetration of the aperture by the tooth (see fig. 2, pars. 15-16).
Beckman further teaches with respect to claim 3, the device wherein, the hollow body deforms under pressure exerted by the animal biting the hollow body, and the dimensions of a one of the plurality of the apertures change during deformation from initial dimensions to the dental-hygienically active dimensions (pars. 15-16, resting state being the initial dimensions then the tooth is taught entering the aperture and the aperture expanding to accept the tooth, which is the claimed dental hygienically active dimension), with respect to claim 6, wherein projections 107 extend outwardly from the exterior surface of the hollow body (see fig. 1), the projections being positioned, dimensioned, shaped and structured to be dental-hygienically active as the dog bites the hollow body (par. 15, “projections 107, provide natural abrasion, massage, polishing and/or scrubbing”), with respect to claim 7, wherein the projections are adapted for frictionally engaging at least one of the outer surface of the tooth of the dog and gums of the dog as the tooth of the dog penetrates a one of the plurality of apertures (par. 15, “projections 107, provide natural abrasion, massage, polishing and/or scrubbing it is noted that the teeth are frictionally engaged with the projections in order for the projections to provide the effects to the teeth), with respect to claim 8, wherein the hollow body deforms under pressure exerted by the bog biting the hollow body, and the dimensions of a one of the plurality of the apertures changes during deformation from initial dimensions to the dental hygienically active dimensions (see above detailed discussion with respect to claims 1 and 3 regarding the different dimension) and wherein when the material deforms under the pressure, the projections move form an initial configuration to a dental hygienically active configuration (par. 15”also driven by biting action), with respect to claim 22, wherein the device is at least part of a dog toy (see abstract, pars. 3, 15), with respect to claim 23, wherein the material surrounding the aperture scrapes the outer surface of the tooth during frictional engagement to remove dental plaque (par. 15, “projections 107, provide natural abrasion, massage, polishing and/or scrubbing”, therefor the projections are material surrounding the aperture which can remove plaque).
Beckman teaches apertures having a shape of a slit but fail(s) to teach wherein the apertures having a shape of a rectangle.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apertures to be rectangles instead of slits as such is held to be obvious change of shape absent persuasive evidence that the particular configuration is significant (Applicant’s specification mentions that slits are suitable shapes). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04(IV)(B).

Claim 10, 18-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2014/0045135) in view of Morris (US 2007/0015100).
Beckman teaches the invention as substantially claimed and discussed above in detail including a valve 109 at the end for allowing access to the filler material, however does not specifically teach the hollow body has at least one releasably attachable removable portion allowing access to filler material in the interior cavity, wherein the device is dog bone shaped, and wherein the hollow body has at least one releasably attachable removable portion allowing access to filler material in the interior cavity and wherein that least one releasably attachable removable portion is a flared end of the dog bone and wherein the apertures are evenly radially positioned along the exterior surface the hollow body.
Morris teaches dental hygienic device for a dog comprising with respect to claim 10, wherein the hollow body has at least one releasably attachable removable portion 108 allowing access to filler material in the interior cavity (par. 40), with respect to claim 18, wherein the device is dog bone shaped (par. 32), with respect to claim 19, wherein the hollow body has at least one releasably attachable removable portion allowing access to filler material in the interior cavity and wherein that least one one releasably attachable removable portion is a flared end of the dog bone (pars. 32, 40) and with respect to claim 28 wherein the apertures are evenly radially positioned along the exterior surface of the hollow body (see fig. 7). It would have been obvious to one having ordinary skill in the art to modify Beckman with the bone shaped removable portion as taught by Morris since such a modification would have involves a mere change in the shape of a component, A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is noted that this is evidence by Morris teaching that the shapes can be any number of shapes (see par. 32). Furthermore, it would have been obvious to one having ordinary skill in the art to modify the valve of Beckman with the removable element taught by Morris in order to more quickly fill the device and modify the location of the apertures taught by Beckman with the radially disposed apertures taught by Morris in order to allow the cleaning of the teeth in several different orientations and on both jaws at the same time. 
Response to Arguments
In consideration of applicant’s affidavit filed 29 March 2022 the 112b rejection regarding “dental-hygienically active dimensions” is withdrawn. The limitation is construed by the examiner under broadest reasonable interpretation to be the dimensions of teeth that are configured to contact the device within the apertures.
Applicant's arguments filed 29 March 2022 have been fully considered but they are not persuasive.
On page 2, applicant argues that Beckman fails to teach “open channels extending through the hollow body from the exterior surface to the interior cavity”. However, Beckman teaches open aperture channels 105 which are connected to a cavity 104 ([0015], “a cavity 104 which is variably dispensable to assis in cleaning the oral cavity of a pet”…”bite-dispensing, cleaning-featured openings such as those examples shown in 1056 that are designed to accept variably-sized  biting teeth”).
On page 5, applicant argues that Beckman requires one way valves. However, such still reads on the claim limitation as the valves are configured to be apertures which are open channels when activated by the teeth of the pet for dispensing ([0015]). 
On page 5-6, applicant argues the modification of slits to rectangular shapes by stating that the difference is non-obvious because the modification is significant. However, applicant is interpreting a narrow interpretation that all slits/rectangular must be open at all times. Such language is not present in the claims, the slits which are modified to be rectangular in shape are configured to be open when engaged by the tooth of a pet ([0015] of Beckman) as the whole purpose of Beckman is to not hold the toothpaste infinitely but to ultimately dispense it based on an interaction with the teeth of the pet. Therefore as Beckman teaches using the apertures to dispense tooth paste via the holes it is construed to meet the significance of the invention. Applicant states in the instant specification in [0127] “the aperture 85 is rectangular or another geometric form in shape.” The shapes 104 of Beckman meet the definition of “another geometric form in shape” and as the instant invention is not solely limited to being “rectangular” but can also be “another geometric form in shape” the shape is construed not to be significant in terms of the scope of the claim. Applicant is interpreting a narrower interpretation not currently reflected by the claim scope as supported by the specification.
For these reasons applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772